PER CURIAM.
Appellant Gunnell Construction Company, Inc., erected a public building for the District of Columbia under a contract which was performed in parts by various subcontractors. Damage to certain parts of the structure installed by appellees as subcontractors after completion of their subcontracts but before appellant as prime contractor had delivered the building to the District gave rise to these cases. The District Court found the damage not attributable to the subcontractor appellees and there is evidence sufficient to sustain such findings.
Affirmed.